Citation Nr: 1107006	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO. 08-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for a sleep disorder. 

2. Entitlement to service connection for muscle discomfort, 
claimed as fibromyalgia, to include discomfort of the muscles of 
the neck as secondary to service-connected PTSD and service-
connected post-concussive headaches.

3. Entitlement to an initial rating in excess of 20 percent for 
right ankle disability (excluding a period of temporary total 
rating from September 2, 2008, to October 31, 2008).

4. Whether the Veteran's service-connected disabilities are to be 
considered both permanently and totally disabling, to include for 
the purpose of entitlement to Dependents' Education Assistance 
Benefits under 38 U.S.C. Chapter 35.

5. Entitlement to a rating in excess of 10 percent for post-
concussive headaches. 

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for irritable bowel 
syndrome.

9. Entitlement to service connection for gastroesophageal reflux 
disease (claimed as acid reflux and hiatal hernia).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 
2004. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2008 and November 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

An April 2008 RO rating decision denied entitlement to service 
connection for fibromyalgia, bilateral hearing loss, tinnitus, 
irritable bowel syndrome, gastroesophageal reflux disease, and a 
sleep disorder. A notice of disagreement was received in April 
2008, a statement of the case was issued in November 2008, and a 
VA Form 9 was received in November 2008.

Additionally, the April 2008 rating decision granted entitlement 
to service connection for right ankle tendonitis, and assigned an 
initial rating of 10 percent from December 27, 2007, the 
effective date of service connection. A June 2008 rating decision 
increased the Veteran's rating for right ankle disability from 10 
percent to 20 percent, effective from December 27, 2007. A 
November 2008 rating decision granted a 100 percent rating for 
right ankle disability for the period from September 2, 2008, to 
October 31, 2009, based on a period of convalescence for service-
connected right ankle disability (see 38 C.F.R. § 4.30), and it 
was determined that a 20 percent rating for right ankle 
disability would resume effective November 1, 2009. A January 
2009 rating decision found that a typographical error had 
occurred in the November 2008 rating decision and that the proper 
date for reduction from 100 percent back to 20 percent was 
November 1, 2008. The RO received a notice of disagreement in 
February 2009, in which the Veteran's representative objected to 
the assignment of a 20 percent rating after the period of post-
surgical convalescence without an examination of the Veteran's 
ankle. In August 2009 the RO issued a statement of the case as to 
the issue of entitlement to a rating in excess of 20 percent for 
right ankle tendonitis. The RO received a VA Form 9 as to this 
issue in August 2009. 

In November 2008 the RO issued a rating decision by which 
entitlement to service connection for headaches as a residual of 
concussion was granted, and an initial noncompensable (0 percent) 
rating assigned. In January 2009 the RO received a notice of 
disagreement with the assignment of an initial noncompensable 
rating for headaches. In June 2009 the rating was increased to 10 
percent effective December 27, 2007, the effective date of the 
award of service connection. In June 2009 a statement of the case 
was issued on the matter of entitlement to an initial evaluation 
in excess of 10 percent for headaches as a residual of 
concussion, then evaluated as 10 percent disabling. In July 2009 
the RO received a VA Form 9 addressing the issue of entitlement 
to an initial rating in excess of 10 percent for headaches as a 
residual of concussion.

In a January 2009 unappealed rating decision the RO found that 
the Veteran was not competent to handle disbursement of funds. 

In a July 2009 written statement, the Veteran' representative 
expressed disagreement with a November 2008 rating decision 
insofar as in assigning a 100 percent rating for PTSD in November 
2008, the RO found that there was a possibility for improvement 
and the assigned rating for service-connected disabilities would 
therefore be total but would not be considered permanent. In July 
2009 a statement of the case was issued as to whether the 
Veteran's service-connected disabilities were to be considered 
both permanently and totally disabling for the purpose of 
entitlement to Dependents' educational Assistance Benefits under 
38 U.S.C. Chapter 35. A VA Form 9 was received in July 2009.

In July 2009, the RO received a VA Form 9 with respect to all 
issues listed on the statement of the case and any supplemental 
statements of the case that his local VA office sent it him, with 
a cover letter and attached argument as to an initial rating in 
excess of 10 percent for headaches as a residual of concussion.

In April 2010 the RO received from the Veteran's representative a 
notice of disagreement with the issue of "PTSD."  The 
representative indicated that this was "our second request."  
The ostensible notice of disagreement is not sufficiently 
specific to constitute a notice of disagreement as to an 
appealable issue, as no error of fact or law is alleged and the 
issue appealed or date of the appealed decision is not 
identified. To the extent that the Veteran's representative may 
have been referring to the matter of entitlement to a permanent 
total rating for service-connected disabilities, including PTSD, 
the matter will be addressed in today's decision. 

The issues of entitlement to an initial rating in excess of 10 
percent for post-concussive headaches, and entitlement to service 
connection for bilateral hearing loss, tinnitus, irritable bowel 
syndrome, and gastroesophageal reflux disease (claimed as acid 
reflux and hiatal hernia) are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.





FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the 
Veteran has a sleep disorder, diagnosed as insomnia or sleep 
pattern disturbance, which is caused or aggravated by service-
connected psychiatric disability.

2. The evidence is at least in equipoise as to whether the 
Veteran has disability manifested by constant muscle discomfort, 
to include in the muscles of the neck diagnosed as a result of 
service-connected PTSD and associated with service-connected 
headaches.

3. The Veteran has moderate limitation of the right ankle with 
periods of additional disability due to flare-ups and factors 
such as fatigability, pain, and incoordination, so as to 
approximate the criteria for marked limitation of motion. 

4. The Veteran has a painful scar of the right ankle as a result 
of surgery on September 2, 2008.

5. The evidence is at least in equipoise as to whether the 
Veteran is permanently disabled due to service-connected 
disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1. The criteria for service connection for a sleep disorder, as 
caused or aggravated by service-connected psychiatric disability, 
are approximated. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

2. The criteria for service connection for disability manifested 
by constant discomfort of the muscles, to include of the muscles 
of the neck diagnosed as a residual of service-connected PTSD or 
associated with service-connected headaches, are approximated. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

3. The criteria for a rating in excess of 20 percent for 
limitation of motion of the right ankle are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 
4.71a, Diagnostic Code 5271 (2010).

4. The criteria for an additional 10 percent rating for a post-
surgical scar of the right ankle, effective from November 1, 
2008, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.118, Diagnostic Code 7804 (2008) (as effective 
prior to October 23, 2008).

5. The criteria for a permanent and total rating for service-
connected disability, to include for the purpose of adjudication 
of entitlement to Dependents' Education Assistance Benefits under 
Chapter 35, are approximated. 38 C.F.R. §§ 3.102, 3.340 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Board finds that a rating of no more 
than the currently assigned 20 percent rating for limitation of 
motion of the right ankle is warranted. The 20 percent rating 
contemplates moderate limitation of motion as measured at VA 
examinations but additional disability due to factors such as 
pain, instability and fatigability on extended use of the ankle 
so that the criteria for a 20 percent rating for marked 
limitation of motion of the ankle are approximated.

In addition, the Board has assigned an additional 10 percent 
rating for a painful scar of the right ankle that resulted from 
surgery in September 2, 2008.

Also, the Board will grant entitlement to service connection for 
a sleep disorder and for disability manifested by constant 
discomfort of the muscles, shown by competent medical evidence to 
be caused or aggravated by the Veteran's service-connected PTSD 
and post-traumatic headaches.

The Board further finds that the criteria for a permanent total 
rating for the Veteran's service-connected disabilities are 
approximated, particularly in consideration of the fact that he 
has been round to be incompetent for VA benefits purposes due in 
part to manifestations of service-connected PTSD.

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling 
decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For the claims for which the Board will grant the full benefit 
sought on appeal, no further notice or development is needed with 
respect to these claims. This includes claims for service 
connection for a sleep disorder, for service connection for 
disability manifested by constant muscle discomfort, and for 
entitlement to a permanent total rating for service-connected 
disabilities.

With respect to the Veteran's right ankle disability, the RO 
granted service connection for right ankle disability in an April 
2008 rating decision and assigned an initial rating of 10 percent 
from December 27, 2007. After receipt of additional evidence, in 
a series of rating decisions, as detailed in the introduction 
above, the RO revised the initial rating to 20 percent, effective 
from December 27, 2007; a 100 percent rating from September 2, 
2008, to October 31, 2008, based on a period of convalescence 
after surgery for service-connected right ankle disability; and a 
20 percent rating for right ankle disability effective from 
November 1, 2008. The RO received a notice of disagreement with 
the initial rating assigned in February 2009, insofar as the 
Veteran's representative objected to the assignment of no more 
than a 20 percent rating after the period of convalescence 
without a post-surgery VA examination of the Veteran's ankle.

VCAA notice as to what was required to substantiate a claim for 
service connection for right ankle disability was provided by a 
letter dated in December 2007. Service connection was awarded in 
a rating decision dated in April 2008, so that the Veteran's 
claim for service connection for right ankle disability was 
substantiated, and the purpose of VCAA notice was fulfilled. As 
such, his filing of a notice of disagreement in February 2009 as 
to the initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a). See 38 C.F.R. 
§ 3.159(b)(3) (no duty to provide VCAA notice arises upon receipt 
of a notice of disagreement); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

As to the duty to assist, the Veteran was provided VA 
examinations of the right ankle in February 2008, prior to his 
September 2008 right ankle surgery, and in August 2009. Although 
the August 2009 examiner did not have access to the claims file, 
a detailed and accurate history of the Veteran's right ankle 
disability, based on history provided by the Veteran and review 
of the electronic VA medical records, is reflected in the 
examination report. All necessary findings to afford the Veteran 
the maximum schedular rating for limitation of motion of the 
right ankle were provided by the examiners; since no higher 
schedular rating is available under an appropriate diagnostic 
code any perceived deficiency in the examination reports 
constitutes no more than harmless error. The August 2009 VA 
examination report was further sufficient to establish that the 
Veteran has a stable but painful scar of the ankle as a result of 
September 2008 surgery on the ankle, warranting a separate 
additional 10 percent rating for the scar but no more. There is 
no reasonable possibility that further development would 
establish a higher disability rating for the right ankle; as will 
be discussed below the evidence indicates affirmatively and 
without any indication or suggestion to the contrary that any 
criteria for a higher initial rating are not met. In light of the 
foregoing, the Board finds that the examinations provided for 
rating of the Veteran's service-connected right ankle disability 
are adequate for rating purposes.
 
Additionally, sufficient VA pre-surgery and post-surgery 
treatment records for the right ankle have been obtained. The 
August 2009 VA examination report states that the Veteran is 
undergoing physical therapy, though it does not say for what 
condition. To the extent the physical therapy treatment records 
may pertain to right ankle disability, they cannot establish that 
the Veteran is entitled to more than the maximum schedular rating 
for right ankle disability, and the August 2009 VA examination is 
sufficient to establish that the Veteran's scar is stable but 
painful, warranting a 10 percent rating. Consequently, there is 
no reasonable possibility that an attempt to once again update 
the treatment records would establish a higher initial rating for 
right ankle disability; any error in not obtaining the most 
recent records of VA treatment under these circumstances 
constitutes no more than harmless, non-prejudicial error.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim. Essentially, all available evidence that could 
substantiate the claim for a higher initial rating for right 
ankle disability has been obtained. There is no indication in the 
claims file that there are additional available relevant records 
that have not yet been obtained that would raise a reasonable 
possibility of warranting a higher initial rating.


Higher Initial Rating Right Ankle Disability

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. 
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4. 

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records. 38 C.F.R. §§ 4.2, 4.41. An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities. 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, is an original 
claim as opposed to a new claim for increase. Fenderson v. West, 
12 Vet. App. 119 (1999). In such cases, separate ratings may be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings. Id. 

At a February 2008 VA examination, examination of the ankle 
showed no redness, warmth, or swelling. The Veteran described 
frequent episodes of pain and instability at the examination. 
There was tenderness to palpation around the lateral side of the 
ankle. Range of motion was performed three times. This showed 
forward flexion of 0 to 20 degrees (out of 20), plantar flexion 
of 0 to 50 degrees (out of 50), adduction of 0 to 20 degrees (out 
of 20), and abduction of 0 to 10 degrees (out of 10). The Veteran 
experienced mild discomfort with full dorsiflexion and moderate 
discomfort with full plantar flexion and with adduction but not 
with abduction. The diagnosis was tendonitis of the right ankle. 
The examiner anticipated that when the Veteran's ankle pain was 
at its worst, he would have dorsiflexion of 0 to 10 degrees out 
of 20, plantar flexion 0 to 20 degrees out of 50, adduction of 0 
degrees, and abduction of 0 to 10 degrees out of 10. 

At a July 2008 VA orthopedic examination pertaining to concussive 
symptoms, it was noted that the Veteran wore a brace on his right 
ankle for disability not related to concussion. Knee jerk and 
ankle jerk reflexes were 2+. The Veteran was noted to walk with a 
slight limp.

The Veteran underwent right ankle surgery on September 2, 2008, 
and was awarded 100 percent rating based on a period of 
convalescence, pursuant to 38 C.F.R. § 4.30, for the period from 
September 2, 2008, to October 31, 2008.

At a VA examination in August 2009, the examiner did not have the 
claims file for review, but did demonstrate an accurate 
understanding of the history of the Veteran's service-connected 
right ankle disability based on the history provided by the 
Veteran and his review of the Veteran's VA electronic medical 
file, both from his assertion that he did so and by specific 
details provided in his report. The Veteran was noted by the 
examiner to have undergone a right lateral ligament repair 
performed on September 2, 2008, at the Minneapolis VA Medical 
Center. On examination there was no inflammation, no heat, no 
abnormal movement, no instability, and no guarding of movement. 
However, there was a surgical scar of 7.2 cm by 1.5 cm over the 
lateral ankle that was sensitive to touch, darker than 
surrounding skin, without evidence of adhesion or breakdown. The 
examiner found that the scar did not affect the range of motion 
of the underlying joint. Range of motion was plantar flexion of 0 
to 35 degrees (out of a normal 0 to 45 degrees). Dorsiflexion was 
0 to 10 degrees (out of a normal 0 to 20 degrees). Eversion was 
normal and symmetrical with contralateral ankle. Inversion was 
normal and symmetrical with contralateral ankle. 

Under Diagnostic Code 5271, moderate limitation of ankle motion 
is assigned a 10 percent rating. Marked limitation of ankle 
motion warrants a 20 percent rating. 38 C.F.R. § 4.71a. Full 
range of ankle dorsiflexion is from zero to 20 degrees and full 
range of ankle plantar flexion is from zero to 45 degrees. 38 
C.F.R. § 4.71, plate II. 

In the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the 
United States Court of Appeals for Veterans Claims noted that 
while pyramiding of disabilities is to be avoided pursuant to 38 
U.S.C. § 1155 and 38 C.F.R. § 4.14, it is possible for a veteran 
to have separate and distinct manifestations from the same injury 
permitting two different disability ratings. Esteban, 6 Vet. App. 
at 261. The critical element is that none of the symptomatology 
for one condition is duplicative of or overlapping with the 
symptomatology of the other condition. Id. at 262.

The Board notes that the Veteran has objectively demonstrated 
limited motion of the ankle. Prior to the September 2008 surgery, 
he also had demonstrated instability of the ankle. At the 
February 2008 VA examination he described recurrent episodes of 
rolling on the ankle. He indicated at his August 2009 examination 
that he could stand for 15 minutes but would have discomfort, 
that it was difficult to negotiate stairs, and that he did not 
have any giving out, locking or swelling. 

At the August 2009 VA examination the Veteran was noted to be 
undergoing physical therapy and the corresponding notes of 
physical therapy are not associated with the claims file; 
however, given that the Veteran is in receipt of the highest 
possible rating for limitation of motion of the right ankle, and 
the VA examination gave a sufficient representation of the 
current level of disability, the Board finds that the notes of 
physical therapy are not needed because there is sufficient 
information to adjudicate the claim and there is no reasonable 
possibility that the notes would result in a higher rating for 
limitation of motion of the ankle (since the Veteran is in 
receipt in the highest possible rating of 20 percent for 
limitation of motion of the ankle).

The Veteran has meaningful range of motion of the ankle remaining 
such that he ambulates without assistance other than an ankle 
brace, which he does not necessarily wear at all times, as 
described at the August 2009 VA examination. Therefore, the Board 
finds that for the period from December 27, 2007, forward, he has 
experienced moderate limitation of the right ankle, but with 
periods of additional disability due to flare-ups and factors 
such as fatigability, pain, and incoordination, so as to 
approximate the criterion of marked limitation of motion of the 
right ankle. In light of these additional factors the rating of 
20 percent for marked limitation of motion of the right ankle has 
been assigned by the RO. This is the maximum schedular rating 
assignable under the diagnostic code pertaining to for limitation 
of motion of the ankle. See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The only higher possible alternative ratings would be for ankle 
prosthesis (replacement), which could warrant a rating of 40 
percent (Diagnostic code 5056); impairment of the tibia which 
could warrant a 30 or 40 percent rating (Diagnostic Code 5262), 
or ankylosis of the ankle, which could result in a 30 or 40 
percent rating (see diagnostic code 5270). However, the Veteran 
does not have impairment of the tibia or prosthesis of the ankle 
or ankylosis of the ankle, but rather has ligamentous disability 
of the ankle. Accordingly, the rating codes that could result in 
a rating in excess of 20 percent for limitation of motion of the 
ankle are not for application, and there is no rating code 
available under which the Veteran could be assigned a schedular 
rating of greater than 20 percent based on his limitation of 
motion of the ankle. Accordingly, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent for limitation of motion of the right ankle.

The Board notes that the criteria for rating of skin 
disabilities, including scars, were revised effective October 23, 
2008. However, the revised criteria pertain to claims received on 
or active October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 
2008). The revisions do not apply to the Veteran's initial rating 
claim stemming from an original compensation claim received in 
October 2007.

The Board further finds that under the applicable rating code for 
scars the Veteran is entitled to an additional 10 percent rating 
for a hypersensitive post-surgical scar of the right ankle. The 
scar was incurred in the Veteran's September 2, 2008, surgery. 
Examination in August 2009 showed the scar to be without evidence 
of adhesion or breakdown and not to affect the range of motion of 
the underlying joint; however, the scar was found to be sensitive 
to touch. The Veteran described the scar as indescribable, not 
normal, and like needles. The examiner elaborated that it sounded 
as if the scar were hypersensitive to anything touching it. 
Accordingly, the Board will assign an additional 10 percent 
rating for a superficial scar that is painful on examination. See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). This is the 
highest schedular rating under Diagnostic Code 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008). The preponderance of the evidence is 
against a higher rating because the VA examination report 
indicates that the scar is stable, is superficial, is not a 
disfiguring scar of the head, face, or neck, and does not affect 
range of motion of the affected joint. See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2008).

The Board has considered whether this case should be referred to 
the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's service-
connected right ankle disability. The governing norm in such 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b). In the present case the evidence shows significant 
range of motion remaining of the ankle but with significant 
symptoms on extended use of the ankle. The limitation of motion 
and the symptoms experienced on use of the ankle are both 
considered in the Board's assignment of a 20 percent rating, 
contemplating moderate limitation of range of motion as measured 
but marked limitation range of motion with consideration of 
additional impairment on use of the ankle. Although the Veteran 
had one surgery for the ankle during the rating period on appeal 
(for which he was awarded a temporary 100 percent rating based on 
a period of convalescence) there is no evidence of an exceptional 
disability picture beyond what is considered by the rating code. 
The Veteran is able to walk effectively with the help of an ankle 
brace. To the extent the painful scar results in additional 
disability it is directly contemplated in assignment of a 
separate 10 percent rating for the scar. The evidence does not 
show frequent periods of hospitalization or marked interference 
in employment beyond what would be contemplated in the assigned 
ratings. Accordingly, the Board finds that this case does not 
warrant referral for extraschedular consideration. 38 C.F.R. 
§ 3.321(b). 


Service Connection Claims Generally

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability. 38 C.F.R. § 3.310. This includes disability 
made chronically worse by service- connected disability. Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally 
involves a 3-step inquiry. First, the Board must determine 
whether the evidence comes from a "competent" source. The Board 
must then determine if the evidence is credible, or worthy of 
belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible). The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record. 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
sought service connection for cause of death of the Veteran, the 
Court of Appeals for the Federal Circuit held that medical 
opinion was not required to prove nexus between service connected 
mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge. Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations. See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed 
Cir. 1997) (holding that the Board has the "authority to 
discount the weight and probative value of evidence in light of 
its inherent characteristics in its relationship to other items 
of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 


Sleep Disorder

As noted above, the Veteran is service-connected for PTSD, rated 
as 100 percent disabling. He is also service-connected for 
headaches as residuals of concussion. 

At VA treatment in August 2007, the Veteran was diagnosed with 
several conditions, including PTSD, depression, and difficulty 
staying employed related to sleep issues. In a September 2007 VA 
treatment record, the Veteran indicated he had experienced 
sleeping problems since being subject to an explosive blast and a 
blow to the head during active service. 

At VA treatment in January 2008 the Veteran was diagnosed by a VA 
staff physician as having insomnia. It was noted that the Veteran 
had been on medications for insomnia. It was noted that the 
Veteran had been fairly non-compliant with medication and that it 
was not clear how effective his follow-through with psychological 
treatment had been. The physician prescribed a muscle relaxant 
for the Veteran's neck pain, which he hoped would also cause him 
some sedation to improve his sleep. 

At a February 2008 VA examination, a VA physician diagnosed the 
Veteran as having a sleep pattern disturbance, likely secondary 
to the Veteran's depression and PTSD.

A VA rehabilitation psychologist also examined the Veteran at a 
March 2008 VA examination. He noted he had treated the Veteran in 
the past and that it was noted at that time that the Veteran 
reported that his sleep was so poor and remained so poor that he 
found himself retiring for bed and awakening in another room; and 
that he was told by his ex-wife and his current partner that he 
arises from bed, moves around a great deal, will cry out, 
sometimes strikes and punches them, and punches the wall, but 
that no significant injury had resulted from this behavior. The 
rehabilitation psychologist opined that while it appeared that 
his comments about the Veteran's self-reported sleep problems 
might be consistent with e DSM-IV diagnosis of parasomnia, 
sleepwalking type, the DSM-IV specifically prohibits the 
assignment of such a diagnosis in the presence of (episodic or 
continuous) drug and/or alcohol use, which was the case for the 
Veteran at the time he was examined by the rehabilitation 
psychologist. The psychologist elaborated that the Veteran's 
complaints of sleep problems fall entirely with the diagnosis of 
PTSD complicated by drug and alcohol use, are very commonly 
reported in PTSD patients, and are not a separate clinical 
entity. He opined that if the Veteran could abstain from alcohol 
and drug use and find a combination of psychiatric medications 
and behavioral treatment, his sleep complaints should decrease 
significantly. 

At VA treatment in April 2008, the Veteran was diagnosed by a 
staff physician as having insomnia. His medications for insomnia 
were changed, and were to be increased if the medication was 
tolerated and helpful. It was noted that the medication should 
also be helpful with nightmares. 

At VA treatment in May 2008, it was noted that the Veteran 
reported that his sleep was unchanged with the addition of new 
medication.

In June 2008, the Veteran was prescribed a new medication for 
insomnia. 

In June 2009, the Veteran was noted to be sleeping well with use 
of a new sleep medication, Zolpidem. Even if the Board were to 
find that this was a resolution of the Veteran's sleeping 
problems, however, there is substantial sleep disability shown in 
the treatment records prior this time, as described above. See 
McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim even 
though the disability resolves prior to the Secretary's 
adjudication of the claim). Further, the Board finds that the 
need for prescription of sleep medication in order for the 
Veteran to sleep well is itself competent medical evidence of a 
substantial sleep disorder.  

The Board finds that the evidence is at least in equipoise to 
show that the Veteran has sleep impairment, diagnosed by treating 
physicians as insomnia or sleep pattern disturbance, and that the 
sleep disorder is caused or aggravated by service-connected PTSD. 
There are multiple medical opinions to this effect and there is 
no medical evidence to the contrary. Entitlement to service 
connection for a sleep disorder is therefore warranted.

Whether the sleep impairment is to be considered part and parcel 
of service-connected PTSD in rating the disability, as suggested 
by the findings of a VA rehabilitation psychologist, will be a 
matter for consideration by the RO in the first instance.  Ferenc 
v. Nicholson, 20 Vet. App. 58 (2006) (Discussing the distinction 
in the terms "compensation," "rating," and "service connection" 
as although related, each having a distinct meaning as specified 
by Congress).


Muscle Discomfort

The Veteran is currently service-connected for headaches, on the 
basis that they have been diagnosed as secondary to a concussion 
experienced during active service. In association with treatment 
for his headaches he has frequently been treated for and has 
complained of neck pain. For example, the diagnoses rendered at 
January 2008 VA treatment included "chronic headaches and neck 
pain," and at additional VA treatment in January 2008 the 
Veteran was prescribed a muscle relaxant for neck pain, which the 
treating physician hoped would also cause him some sedation to 
improve his sleep. Subsequent records of VA treatment also 
address the Veteran's complaints of ongoing neck pain.

At a February 2008 VA examination with a VA physician, on 
clinical examination the Veteran was tender along both trapezius 
muscles and the paravertebral and strap muscles of the back of 
the neck. The trapezius muscles were firm to the touch 
bilaterally. The musculature was said to appear quite normal, and 
was even and symmetric bilaterally. There was no atrophy or other 
obvious evidence of an abnormality. There was a tenderness to 
palpation along the muscles on the side of the neck and the 
trapezius muscles with the entire length of the muscles being 
tender. The examiner opined that the Veteran's constant muscle 
discomfort was likely to be a manifestation of his currently 
untreated psychiatric disability rather than a separate disorder, 
and that fibromyalgia was not an appropriate diagnosis for the 
Veteran. 

Although a diagnosis of fibromyalgia was found not to be 
appropriate by the VA examiner, the Veteran was found to have 
disability of the muscles caused by service-connected PTSD, 
manifested by pain and tenderness around the muscles of the neck. 
The condition has also been indicated by competent medical 
evidence to be associated with service-connected headaches. The 
Veteran has been prescribed medications by VA physicians 
specifically for his discomfort of the muscles of the neck. 
Further, the Board is mindful that, in the event no diagnosis for 
disability manifested by discomfort of the muscles were to be 
found, the Veteran's service warrants application of 38 U.S.C.A. 
§ 1117 (West 2002) and 38 C.F.R. § 3.317 (regarding undiagnosed 
illnesses and certain illnesses contracted  in the Persian Gulf 
War) in adjudication of his claims.

In light of the above, the Board finds that a disability 
manifested by constant discomfort of the muscles, to include 
muscles of the neck, is at least as likely as not caused or 
aggravated by service-connected PTSD and service-connected 
headaches. Accordingly, entitlement to service connection for 
disability manifested by constant discomfort of the muscles, to 
include muscles of the neck, is warranted.


Permanent and Total Disability

The Veteran is currently rated as totally disabled due to 
service-connected disabilities. His service-connected 
disabilities are PTSD, rated as 100 percent disabling; right 
ankle disability, rated as 20 percent disabling for limitation of 
motion and 10 percent disabling for a painful scar; headaches, 
rated as 10 percent disabling; and erectile dysfunction, rated as 
noncompensably disabling (but with an award of Special Monthly 
Compensation based on loss of use of a creative organ). His 
combined rating for service-connected disability is there for a 
total (100 percent) rating. Additionally disabilities will be 
pending assignment of an initial rating by the RO upon issuance 
of this Board decision. On appeal currently the Veteran seeks a 
finding of permanent total disability due to service-connected 
disabilities. 

38 C.F.R. § 3.340(a) provides that total disability will be 
considered to exist when there is present any impairment of mind 
or body  which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation. 
Total disability may or may not be permanent. Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where  specifically prescribed by the 
schedule.

38 C.F.R. § 3.340(b), pertaining to permanent total disability, 
provides that permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person. The permanent loss or 
loss of use of both hands, or of both feet, or of one hand and 
one foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability. 
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote. Permanent total disability ratings may not 
be granted as a result of any incapacity from acute infectious 
disease, accident, or injury, unless there is present one of the 
recognized combinations or  permanent loss of use of extremities 
or sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably  certain that a 
subsidence of the acute or temporary symptoms will be followed by 
irreducible totality of disability by way of residuals. The age 
of the disabled person may be considered in determining 
permanence. 

At VA treatment in November 2007, a cognitive screen indicated 
that the Veteran had or indicated that he had memory problems, 
concentration problems, word finding difficulty, and slow 
processing speed. He knew he had a mental health appointment on 
Friday, but didn't know what time, and said that his mother would 
tell him. He stated that he misses appointments because he can't 
remember them. When asked if he could write them down he said he 
didn't remember. Additionally, he indicated he experienced sleep 
disturbance, irritability, anxiety, worry and depression. He 
indicated that he used to work as an electrician, but couldn't 
work anymore because of the noise, and because being around 
people bothered him. He indicated that he could drive, but would 
forget where he is going. Additionally he expressed concerns 
about anxiety and not being able to go out into crowds. 

At a March 2008 VA examination for brain and spinal cord injury, 
a history of concussion in April 2003, when he was hit in the 
head with a rifle, was noted. The Veteran was diagnosed as having 
residuals of in-service concussion, including headaches, memory 
impairment, and impairment in independently accomplishing 
activities of daily living. The examiner further opined that the 
Veteran was not capable of managing his personal financial 
affairs. As support for this conclusion, the examiner noted that 
the Veteran reported that he was unable to handle his money and 
would like assistance with this, and was agreeable to having a 
fiduciary. A social worker assessment was found not to be needed, 
as documentation already existed in VA's computerized medical 
documentation system that supported the Veteran's request for 
assistance due to memory and other issues.

At VA treatment in May 2008, the Veteran reported that he was 
done with vocational rehabilitation because he was told he could 
not proceed with the program because he had an addictive 
personality. 

An October 2008 VA treatment note indicates that the Veteran 
called a potential employer to apply for a job but it required 
that he submit a resume, which he did not have at that time. He 
was scheduled to work on a resume with a VA counselor.

A November 2008 mental health progress note indicates that the 
Veteran wanted to work and that the Veteran questioned whether 
his current 100 percent VA disability rating might affect his 
ability to find employment. He was advised that no employer would 
know about a disability unless he chose to inform them, and that 
this information was confidential. 

At a VA examination in March 2009, a VA physician opined that the 
Veteran was not capable of managing his financial affairs and VA 
benefits. The examiner noted that cognitive screening was 
essentially within normal limits and opined that the Veteran's 
cognitive difficulties were most likely related to diagnosed 
mental health conditions including PTSD, for which the Veteran 
was service-connected. The Veteran was noted to have been 
unemployed since October 2007. The examiner opined that the 
Veteran did not experience a traumatic brain injury during active 
service. The Veteran did not know the amount of his monthly VA 
benefits payments or the amount of his monthly bills. Objective 
testing from February 2008 was noted to have revealed moderate 
memory problems. It was indicated that the Veteran could 
identify, understand and weigh alternatives and was able to make 
routine and familiar decisions. The report indicates that it was 
"undetermined" as to whether the Veteran could understand the 
consequences of his choices or judge when to avoid dangerous 
situations or activities. 

A March 2009 note of VA treatment indicates that the Veteran was 
struggling at school and that a letter to qualify the Veteran for 
disability services would be submitted to the school. A note of 
treatment later in March 2009 indicates that he was so far behind 
in his classes that he did not feel they were salvageable. He was 
counseled regarding his anxiety. 

At VA treatment in June 2009 the Veteran was found to have 
ineffective use of memory compensations, impacted by mood and 
lack of routine. He had increased irritability and anxiety in the 
presence of multiple stressors. Additional records of VA 
treatment in June 2009 indicate that the Veteran was not working, 
and that he was again seeking to find training and employment, 
this time in the area of truck driving. It was noted that the 
Veteran stated that he "disliked traffic (like everyone)" but 
handles himself well in it and sees no problems in this area. It 
was indicted that "VR&E would assist the veteran in determining 
the likelihood of finding driving work with a history of a DWI 
and would also explore employment outlook in this field."  

At additional VA treatment in June 2009, the Veteran was found to 
be alert and oriented as to place and person, but not as to time.

The medical evidence indicates that the Veteran lost employment 
in 2007 due to sleep-related and other service-connected 
disability. Since then, at least two VA clinicians have found him 
not competent to handle disbursement of funds as a result of 
service-connected psychiatric impairment. The Veteran has made 
significant efforts to obtain training and rehabilitation, but 
under the normal circumstances of daily life he has been unable 
to sustain these efforts successfully. The evidence shows that 
the Veteran desires work to the point that, rather than actively 
seeking the currently assigned 100 percent rating for service-
connected disabilities, he questioned whether his 100 percent 
rating might impair his ability to find employment with 
prospective employers and continues to seek employment and 
training. There is evidence that the Veteran maintains a 
substantial degree of cognitive and physical functioning; 
however, the evidence is at least in equipoise to indicate that 
the Veteran is impaired due to service-connected disability to 
such a degree as to result in finding him incompetent for VA 
purposes of disbursement of VA benefits and unable to obtain or 
maintain substantially gainful employment since the year 2007. 

38 C.F.R. § 3.340(b), pertaining to permanent total disability, 
provides that permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person. The Veteran's PTSD is 
a diseases of long standing that is actually totally 
incapacitating; under the criteria set forth at 38 C.F.R. 
§ 3.340(b) it is therefore to be regarded as permanently and 
totally disabling if the probability of permanent improvement 
under treatment is remote. As to the probability of permanent 
improvement under treatment, the Board finds the opinion of two 
VA clinicians that the Veteran is not competent to handle funds 
for VA benefits, after significant efforts at VA treatment to 
improve his condition have been made, constitute significant 
evidence to indicate that there is, approximately, only a remote 
possibility that the Veteran's level of mental impairment due to 
PTSD is likely to improve to the point where he can enter follow 
a substantially gainful occupation. Based on the foregoing 
considerations, the Board finds that the evidence is in equipoise 
(that the appropriate criteria are approximated) with respect to 
the claim for a permanent total disability rating for service-
connected disabilities. Accordingly, entitlement to a permanent 
total disability rating due to service-connected disabilities is 
warranted.


ORDER

An initial rating in excess of 20 percent for limitation of 
motion of the right ankle (excluding a period of temporary total 
rating from September 2, 2008, to October 31, 2008) is denied.

An additional rating of 10 percent for a post-surgical scar of 
the right ankle is granted, effective November 1, 2008, the day 
of termination of the period of temporary total rating for right 
ankle disability.

Entitlement to service connection for a sleep disorder, diagnosed 
as insomnia and a sleep pattern disturbance, is granted.

Entitlement to service connection for disability manifested by 
muscle discomfort of the neck, as caused or aggravated by 
service-connected PTSD and service-connected headaches, is 
granted.

Entitlement to a permanent total rating for service-connected 
disabilities, to include for the purpose of entitlement to 
Dependents' Education Assistance Benefits under 38 U.S.C. Chapter 
35, is granted.


REMAND

With respect to the claims for service connection for bilateral 
hearing loss and tinnitus, the Board notes that the Veteran  did 
not attend a previously scheduled VA examination. It is notable, 
however, that the Veteran has been cooperative in attending many 
VA examinations pertaining to claims on appeal. In correspondence 
dated in May 2008, the Veteran's representative alleged that the 
Veteran did not received notice of the VA hearing loss/tinnitus 
examination in time to arrange his affairs and to attend the 
examination, and that the Veteran called to reschedule the 
examination "but VA was uncooperative."  

More generally the evidence indicates that the Veteran has been 
found not competent for VA compensation benefits purposes and 
that he misses some medical treatment appointments because he has 
difficulty remembering them. At VA treatment in June 2009 the 
Veteran reported constant bilateral tinnitus and diminished right 
ear hearing. He indicated that although he had failed to report 
for examinations in the past he would attend a VA examination if 
it were rescheduled. Among the Veteran's awards and decorations 
are the Combat Action Ribbon, and he has alleged acoustic traumas 
consistent with his duties in combat, such as exposure to 
explosive blasts. In light of the foregoing, the Board finds that 
the Veteran should be provided another opportunity to attend a VA 
examination pertaining to his claims for service connection for 
bilateral hearing loss and tinnitus. See 38 C.F.R. § 5103A(d). 

With respect to the Veteran's claims for service connection for 
gastroesophageal reflux disease and irritable bowel syndrome, in 
October 2007 the Veteran submitted a claim for "disability 
compensation benefits for gastrointestinal condition to include 
GERD, acid reflux, hiatal hernia, and any other intestinal 
problem as a direct service-connected disability, and also 
possibly secondary to a mental condition/PTSD, to include 
irritable bowel, but not limited to these conditions."  

The RO's April 2008 rating decision indicates that the denial of 
the claims is based in part on the lack of findings at February 
2008 and March 2008 VA examinations of a diagnosis of 
gastroesophageal reflux disease or irritable bowel syndrome. In a 
May 2008 notice of disagreement the Veteran's representative 
alleged that the examinations were inadequate insofar as they did 
not address the Veteran's claimed symptoms or whether a diagnosis 
of gastroesophageal reflux or irritable bowel syndrome was 
appropriate, and further that the RO did not consider these 
claims as ones for service connection secondary to PTSD. The 
Board further notes that the nature of the Veteran's service is 
such that regulations pertaining to entitlement to service 
connection for undiagnosed illness or certain other conditions, 
including irritable bowel syndrome, are applicable. See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317. 

With respect to the February 2008 and March 2008 VA examinations, 
the Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007). In the notice of disagreement dated in May 
2008, the Veteran's representative contended that prior VA 
examinations were inadequate insofar as discussion, clinical 
evaluation or diagnosis was not accomplished with respect to the 
Veteran's claimed gastrointestinal symptoms. As the Veteran is 
competent to report gastrointestinal symptoms, and such may under 
certain circumstances be presumptively service-connected if 
present based on Persian Gulf War service, a VA examination and 
opinion should be scheduled that addresses the gastrointestinal 
symptoms as related by the Veteran. See 38 U.S.C.A. § 5103A(d).

Additionally, the Board notes that new treatment records have 
been associated with the claims file since issuance of statement 
of the case in June 2009 with respect to the Veteran's claim for 
an initial rating in excess of 10 percent for headaches. These 
including records pertaining to vocational rehabilitation from 
March 2009 to June 2009 that discuss in part occupational and 
functional impairment due to headaches and other service-
connected disabilities. Issuance of a supplemental statement of 
the case that considers these additional relevant records of 
treatment is required. See 38 C.F.R. § 19.31.

Similarly, since the issuance of a statement of the case in 
November 2008, additional relevant records of treatment and 
examination have been received, including records of a March 2009 
VA neurological examination that includes general medical 
clinical examination findings and review of systems as to the 
Veteran's hearing and gastrointestinal system, and June 2009 
records of VA treatment at which the Veteran described hearing 
loss and tinnitus. Issuance of a supplemental statement of the 
case that considers these additional relevant records of 
treatment is required. See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his claimed gastroesophageal reflux 
disease, irritable bowel syndrome, hearing 
loss, tinnitus, or his service-connected 
headaches, for the period from July 2004 to the 
present. 

After obtaining any appropriate authorizations 
for release of medical information, the RO must 
seek to obtain any records that have not been 
previously obtained from each health care 
provider the Veteran identifies. 

The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.

2. Once all available medical records have been 
received, make arrangements with the 
appropriate VA medical facility or facilities 
for the Veteran to be afforded a VA 
gastrointestinal examination and a VA hearing 
disability examination.

The following considerations will govern the 
examinations:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner. The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

(b) If deemed appropriate by any examiner, the 
Veteran may be scheduled for further medical 
examinations. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

(c) At the hearing disability examination:

(i) The hearing disability examiner will take 
a complete history of the Veteran's symptoms 
of hearing loss and tinnitus from the 
Veteran. 

(ii) If there is a clinical or medical basis 
for corroborating or discounting the 
credibility of the history as provided by the 
Veteran, the examiner must so state.

(iii) The hearing disability examiner will 
provide an opinion as to whether the Veteran 
has hearing loss that began during active 
service or within one year after discharge 
from service, or is related to any incident 
of service.

(iv) The hearing disability examiner will 
further provide an opinion as to whether the 
Veteran has tinnitus that began during 
service or is related to any incident of 
service.

(d) At the gastrointestinal examination:

(i) The gastrointestinal examiner will take a 
complete history of the Veteran's symptoms 
from the Veteran. 

(ii) If there is a clinical or medical basis 
for corroborating or discounting the 
credibility of the history as provided by the 
Veteran, the examiner must so state.

(iii)  The examiner will provide an opinion 
as to whether the Veteran has 
gastrointestinal signs or symptoms, and if 
so, list those signs and symptoms.

(iv) The examiner must provide an opinion as 
to whether any such signs or symptoms are 
caused or aggravated by service-connected 
PTSD.

(v) The examiner must provide an opinion as 
to whether the Veteran has irritable bowel 
syndrome.

(vi) The examiner must provide an opinion as 
to whether the Veteran has acid reflux or 
gastroesophageal reflux disease.

(vii) The examiner must provide an opinion as 
to whether the Veteran has a hiatal hernia.
 
(viii) The examiner must provide and opinion 
as to whether any gastrointestinal signs or 
symptoms found are a manifestation of a 
diagnosed illness other than irritable bowel 
syndrome, and if so, whether the diagnosed 
condition began during active service or is 
related to any incident of service. 

(e) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record.

(f) Each examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles. 

3. Readjudicate the issues on appeal. 

Readjudication must include: 

(a) consideration of relevant evidence 
received since issuance of a November 2008 
statement of the case pertaining to service 
connection for bilateral hearing loss, 
tinnitus, irritable bowel syndrome, and 
gastroesophageal reflux disease; 

(b) consideration of relevant evidence 
received since the June 2009 statement of 
the case pertaining to evaluation of 
headaches as a residual of concussion, 
currently evaluated as 10 percent 
disabling; and 

(c) consideration of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 pertaining to certain 
disabilities occurring in Persian Gulf  War 
veterans or due to undiagnosed illnesses; 

(d) consideration of whether any 
gastrointestinal disability found may be 
caused or aggravated by service-connected 
PTSD. 

If any benefit sought remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


